     Case 3:19-cv-00970-JLS-AHG Document 136 Filed 12/10/20 PageID.6202 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11
12     ORTHOPAEDIC HOSPITAL,                              Case No.: 3:19-cv-00970-JLS-AHG
13                                       Plaintiff,
                                                          ORDER GRANTING DEFENDANTS’
14     v.                                                 MOTION TO MODIFY CASE
                                                          SCHEDULE
15     DJO GLOBAL, INC. and DJO
       FINANCE, LLC,
16
                                      Defendants.         (ECF No. 131)
17
18
19
20          On December 4, 2020, Defendants DJO Global, Inc. and DJO Finance, LLC
21    (“Defendants”) filed a motion to modify the schedule in this case, which was set to be heard
22    by District Judge Sammartino on January 7, 2021. ECF No. 131. Concurrently, Defendants
23    filed an ex parte application for an order shortening time on that motion. ECF No. 132.
24    Judge Sammartino asked this Court to address the motion and application. The Court
25    granted the application and gave Plaintiff Orthopaedic Hospital (“Plaintiff”) until
26    December 10, 2020 to file its opposition to Defendants’ motion to modify the case
27    schedule. ECF No. 134. Plaintiff opposed the motion (ECF No. 135) and the Court took
28    the matter under submission pursuant to Civil Local Rule 7.1(d)(1).

                                                      1
                                                                               3:19-cv-00970-JLS-AHG
     Case 3:19-cv-00970-JLS-AHG Document 136 Filed 12/10/20 PageID.6203 Page 2 of 6



 1          I.     DISCUSSION
 2          Defendants request to continue all remaining dates in this case by about six months.
 3    ECF No. 131 at 4. In light of stay-at-home orders issued as a result of the pandemic, the
 4    district judge expressed to the parties during the summary judgment hearing that it was
 5    very unlikely this case would be tried to a jury in 2021. Id. at 3 (citing Hearing Tr. at 29:20-
 6    24). For this reason, Defendants argue it would be expensive, cumbersome, and inefficient
 7    for the parties to race through trial preparation at the beginning of 2021 only to wait a
 8    minimum of nine months to proceed to trial. Id. Defendants point out that this also would
 9    be inefficient because the district judge and parties would have to re-familiarize themselves
10    with the case long after participating in the pretrial conference. Id.
11          Plaintiff responds that delay is unwarranted and will impose additional costs on the
12    parties. ECF No. 135 at 2-3. Specifically, Plaintiff argues that the experts are ready for
13    their depositions now and that the remaining pretrial requirements and hearings can be
14    conducted remotely. Id. at 3-4. Plaintiff also contends this case is ripe for summary
15    judgment. Id. at 4. In Plaintiff’s view, any delay necessitated by the pandemic would relate
16    only to the trial date. Id. at 3. Therefore, Plaintiff seeks to maintain the current schedule.
17    Id.
18          Under Fed. R. Civ. P 16(b)(4), “[a] schedule may be modified only for good cause
19    and with the judge’s consent.” “Good cause” is a non-rigorous standard that has been
20    construed broadly across procedural and statutory contexts. Ahanchian v. Xenon Pictures,
21    Inc., 624 F.3d 1253, 1259 (9th Cir. 2010). The good cause standard focuses on the diligence
22    of the party seeking to amend the scheduling order and the reasons for seeking
23    modification. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
24    “[T]he court may modify the schedule on a showing of good cause if it cannot reasonably
25    be met despite the diligence of the party seeking the extension.” Fed. R. Civ. P. 16, advisory
26    committee’s notes to 1983 amendment. Therefore, “a party demonstrates good cause by
27    acting diligently to meet the original deadlines set forth by the court.” Merck v. Swift
28

                                                     2
                                                                                  3:19-cv-00970-JLS-AHG
     Case 3:19-cv-00970-JLS-AHG Document 136 Filed 12/10/20 PageID.6204 Page 3 of 6



 1    Transportation Co., No. CV-16-01103-PHX-ROS, 2018 WL 4492362, at *2 (D. Ariz.
 2    Sept. 19, 2018).
 3          This motion highlights the unusual circumstances brought about by this pandemic.
 4    There is nothing before the Court to suggest that Defendants have not been diligent in
 5    meeting the current deadlines or that they are unable to do so. Rather, the question is
 6    whether it makes sense to press ahead with costly pretrial preparation when the prospect of
 7    holding a trial in the next year is exceedingly remote. The Court finds that it does not. The
 8    parties have had multiple settlement conferences and have received rulings on a round of
 9    summary judgment motions. The outcome of these conferences and orders suggests that
10    this case is headed for trial. As Defendants highlight, any trial preparations done now will
11    have to be reviewed and potentially updated before trial, resulting in increased time and
12    expense for the parties.
13          The Court also does not find that delaying would be prejudicial to Plaintiff. See
14    Johnson, 975 F.2d at 609 (“[a]lthough the existence or degree of prejudice to the party
15    opposing the modification might supply additional reasons to deny a motion, the focus of
16    the inquiry is upon the moving party’s reasons for seeking modification”). Plaintiff’s
17    opposition speaks largely to the parties’ ability to move ahead under the current schedule,
18    but not to whether it makes sense to do so. Plaintiff also states without explanation that
19    costs would increase with a delay. In fact, continuing with a schedule that requires the
20    parties to be fully prepared for trial in four months, without the realistic possibility that
21    trial can happen for at least another eight months after that, will result in additional
22    expenses from the long lag time between preparation and the trial itself. Finally, Defendant
23    cites to its motion for partial summary judgment in arguing that the case should proceed
24    on schedule because it is ripe for summary judgment. ECF No. 135 at 4. But the district
25    judge recently denied that motion on the grounds that “[t]he Court cannot reach the issue
26    of infringement when a genuine issue of material fact exists regarding which entity or
27    entities are the proper defendants.” ECF No. 130 at 8. Thus, it does not appear that
28

                                                   3
                                                                                3:19-cv-00970-JLS-AHG
     Case 3:19-cv-00970-JLS-AHG Document 136 Filed 12/10/20 PageID.6205 Page 4 of 6



 1    summary judgment is likely to move this case forward in Plaintiff’s favor anytime soon
 2    and, thus, Plaintiff would not be prejudiced by an extension of the deadlines.
 3           Granting Defendants’ request would allow both parties additional time to complete
 4    discovery related to the many expert witnesses in this case and to prepare dispositive and
 5    Daubert motions. It also will allow the district judge additional time to review and decide
 6    these motions prior to the rescheduled pretrial conference. Accordingly, for all of the
 7    reasons set forth above, the Court finds good cause to GRANT Defendants’ motion.
 8           II.    CONCLUSION AND AMENDED SCHEDULING ORDER
 9           Having found good cause to grant the motion, the Court hereby AMENDS the
10    scheduling order as follows:
11           1.     All expert discovery shall be completed by all parties by April 2, 2021. The
12    parties shall comply with the same procedures set forth in the paragraph governing fact
13    discovery.
14           2.     Failure to comply with this section or any other discovery order of the court
15    may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
16    the introduction of experts or other designated matters in evidence.
17           3.     All other pretrial motions must be filed by May 5, 2021. Counsel for the
18    moving party must obtain a motion hearing date from the law clerk of the judge who will
19    hear the motion. The period of time between the date you request a motion date and the
20    hearing date may vary from one district judge to another. Please plan accordingly. Failure
21    to make a timely request for a motion date may result in the motion not being heard.
22    Motions in limine are to be filed as directed in the Local Rules, or as otherwise set by the
23    district judge.
24           4.     A Mandatory Settlement Conference shall be conducted on August 27, 2021
25    at 9:30 a.m. in the chambers of Magistrate Judge Allison H. Goddard. Plaintiff must
26    serve on Defendant a written settlement proposal, which must include a specific demand
27    amount, no later than August 6, 2021. The defendant must respond to the plaintiff in
28    writing with a specific offer amount prior to the Meet and Confer discussion. The parties

                                                   4
                                                                               3:19-cv-00970-JLS-AHG
     Case 3:19-cv-00970-JLS-AHG Document 136 Filed 12/10/20 PageID.6206 Page 5 of 6



 1    should not file or otherwise copy the Court on these exchanges. Rather, the parties must
 2    include their written settlement proposals in their respective Settlement Conference
 3    Statements to the Court. Counsel for the parties must meet and confer in person or by
 4    phone no later than August 13, 2021. Each party must prepare a Settlement Conference
 5    Statement, which will be served on opposing counsel and lodged with the Court no later
 6    than August 17, 2021. The Statement must be lodged in .pdf format via email to
 7    efile_goddard@casd.uscourts.gov (not filed). The substance of the Settlement Conference
 8    Statement must comply fully with Judge Goddard’s Mandatory Settlement Conference
 9    Rules (located at https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Mand
10    atory%20Settlement%20Conference%20Rules.pdf).           Each party may also prepare an
11    optional Confidential Settlement Letter for the Court’s review only, to be lodged with the
12    Court no later than August 17, 2021. The Letter must be lodged in .pdf format via email
13    to efile_goddard@casd.uscourts.gov (not filed). Should a party choose to prepare a Letter,
14    the substance of the Settlement Conference Letter must comply fully with Judge Goddard’s
15    Mandatory Settlement Conference Rules. All parties are ordered to read and to fully
16    comply with the Chambers Rules and Mandatory Settlement Conference Rules of
17    Magistrate Judge Allison H. Goddard.
18          5.     Counsel shall file their Memoranda of Contentions of Fact and Law and take
19    any other action required by Local Rule 16.1(f)(2) by September 23, 2021.
20          6.     Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
21    Civ. P. 26(a)(3) by September 23, 2021.          Failure to comply with these disclosure
22    requirements could result in evidence preclusion or other sanctions under Fed. R. Civ. P.
23    37.
24          7.     Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
25    September 30, 2021. At this meeting, counsel shall discuss and attempt to enter into
26    stipulations and agreements resulting in simplification of the triable issues. Counsel shall
27    exchange copies and/or display all exhibits other than those to be used for impeachment.
28    The exhibits shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall

                                                   5
                                                                               3:19-cv-00970-JLS-AHG
     Case 3:19-cv-00970-JLS-AHG Document 136 Filed 12/10/20 PageID.6207 Page 6 of 6



 1    note any objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ.
 2    P. 26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial conference
 3    order.
 4             8.    Counsel for plaintiff will be responsible for preparing the pretrial order and
 5    arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f).                     By
 6    October 7, 2021, plaintiff’s counsel must provide opposing counsel with the proposed
 7    pretrial order for review and approval. Opposing counsel must communicate promptly
 8    with plaintiff’s attorney concerning any objections to form or content of the pretrial order,
 9    and both parties shall attempt promptly to resolve their differences, if any, concerning the
10    order.
11             9.    The Proposed Final Pretrial Conference Order, including objections to any
12    other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
13    lodged with the assigned district judge by October 14, 2021, and shall be in the form
14    prescribed in and comply with Local Rule 16.1(f)(6).
15             10.   The final Pretrial Conference is scheduled on the calendar of the Honorable
16    Janis L. Sammartino on October 21, 2021 at 1:30 PM.
17             11.   The dates and times set forth herein will not be modified except for good cause
18    shown.
19             12.   Briefs or memoranda in support of or in opposition to any pending motion
20    shall not exceed twenty-five (25) pages in length without leave of a district court judge.
21    No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
22    Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
23    and a table of authorities cited.
24             IT IS SO ORDERED.
25    Dated: December 10, 2020
26
27
28

                                                     6
                                                                                 3:19-cv-00970-JLS-AHG
